DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/18/2022. 
In the instant Amendment, claims 1-11 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant’s amendment and argument regarding claims 1 and 9-11 are persuasive. The claims 1-11 are now allowable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yong Choi on 06/03/2022.
The application has been amended as follows: 

1. (Currently Amended) A method of processing a video signal performed by an image decoding apparatus based on history-based motion vector prediction, comprising: 
configuring a merge candidate list based on a spatial neighboring block and a temporal neighboring block to a current block; 
adding a history-based motion vector predictor (HMVP) candidate of the current block to the merge candidate list; and 
generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list indicated by a merge index, 
wherein, a HMVP candidate list is updated based on the motion information, 
wherein the HMVP candidate is added to the merge candidate list, based on a result of comparing motion information of the HMVP candidate with motion information of predetermined spatial merge candidates among merge candidates included in the merge candidate list, 
the predetermined spatial merge candidates include only a left neighboring spatial merge candidate and a top neighboring spatial merge candidate of the current block, 
wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list, 
wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and 
wherein the HMVP candidate is not added to the merge candidate list as a last candidate.

9. (Currently Amended) An image decoding apparatus of processing video signals based on inter prediction, comprising: 
a memory configured to store the video signals; and 
a processor coupled to the memory, wherein the processor is configured for: 
configuring a merge candidate list based on a spatial neighboring block and a temporal neighboring block to a current block; 
adding a history-based motion vector predictor (HMVP) candidate of the current block to the merge candidate list; and 
generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list indicated by a merge index, 3 US Active\114593627\V-1Application No.: 16/896,532Docket No.: 8736.02229.US20 
wherein, a HMVP candidate list is updated based on the motion information, 
wherein the HMVP candidate is added to the merge candidate list, based on a result of comparing motion information of the HMVP candidate with motion information of predetermined spatial merge candidates among merge candidates included in the merge candidate list, 
the predetermined spatial merge candidates include only a left neighboring spatial merge candidate and a top neighboring spatial merge candidate of the current block, 
wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list, 
wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and 
wherein the HMVP candidate is not added to the merge candidate list as a last candidate.  

10. (Currently Amended) A method of processing a video signal performed by an image encoding apparatus based on history-based motion vector prediction, comprising: 
configuring a merge candidate list based on a spatial neighboring block and a temporal neighboring block to a current block; 
adding a history-based motion vector predictor (HMVP) candidate of the current block to the merge candidate list; 
generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list; and 
generating a merge index indicating the merge candidate used for generating the prediction sample, 
wherein, a HMVP candidate list is updated based on the motion information, 
wherein the HMVP candidate is added to the merge candidate list, based on a result of comparing motion information of the HMVP candidate with motion information of predetermined spatial merge candidates among merge candidates included in the merge candidate list, 
the predetermined spatial merge candidates include only a left neighboring spatial merge candidate and a top neighboring spatial merge candidate of the current block, 4 US Active\114593627\V-1Application No.: 16/896,532Docket No.: 8736.02229.US20 
wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list, 
wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and 
wherein the HMVP candidate is not added to the merge candidate list as a last candidate.  

11. (Currently Amended) A non-transitory decoder-readable storage medium for storing a bitstream generated by a method, the method comprising: 
configuring a merge candidate list based on a spatial neighboring block and a temporal neighboring block to a current block; 
adding a history-based motion vector predictor (HMVP) candidate of the current block to the merge candidate list; 
generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list; and 
generating a merge index indicating the merge candidate used for generating the prediction sample, 
wherein, a HMVP candidate list is updated based on the motion information, 
wherein the HMVP candidate is added to the merge candidate list, based on a result of comparing motion information of the HMVP candidate with motion information of predetermined spatial merge candidates among merge candidates included in the merge candidate list, 
the predetermined spatial merge candidates include only a left neighboring spatial merge candidate and a top neighboring spatial merge candidate of the current block, 
wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list, 
wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and 
wherein the HMVP candidate is not added to the merge candidate list as a last candidate.

Allowable Subject Matter
Claims 1-11 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Chien et al. (US 2020/0059658), Xu (U.S. 10,491,902) and Zhang (US 2021/0203922).
Regarding claims 1 and 9-11, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of adding a history-based motion vector predictor (HMVP) candidate of the current block to the merge candidate list; and generating a prediction sample of the current block based on motion information of a merge candidate within the merge candidate list indicated by a merge index, wherein, a HMVP candidate list is updated based on the motion information, wherein the HMVP candidate is added to the merge candidate list, based on a result of comparing motion information of the HMVP candidate with motion information of predetermined spatial merge candidates among merge candidates included in the merge candidate list, the predetermined spatial merge candidates include only a left neighboring spatial merge candidate and a top neighboring spatial merge candidate of the current block, wherein a maximum size of the HMVP candidate list is smaller than a maximum size of the merge candidate list, wherein the HMVP candidate is added to the merge candidate list based on two or more candidates being additionally needed to fulfil the merge candidate list, and wherein the HMVP candidate is not added to the merge candidate list as a last candidate as cited in claims 1 and 9-11.

Claims 2-8 are allowed because they depend on allowed parent claim 1 as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486